ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.

Reasons for Allowance
Claims 1, 6 and 7 are allowed in view of Applicant’s Response filed on 05/24/22, the cited prior art of record and the prosecution history of this application, and as such makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e).  In this case, the examiner’s action(s) clearly point out the reasons for rejection and the applicant’s reply explicitly point out the reason the claims are patentable over the prior art of record.  Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14(I)).
The dependent claims 2-5 further limit the independent claims and are considered allowable on the same basis as the independent claims, as well as, for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Woerz et al. (U.S. 2017/0053464 A1) discloses diagnostic testing device filters for electronic control units during normal operation of a vehicle.
Ben-noon et al. (U.S. 2017/0093866 A1) discloses identifying/detecting faults or malfunctions related to ECUs in an in-vehicle network.
Isozaki et al. (U.S. 2017/0278320 A1) discloses detecting abnormality in an in-vehicle system.
Grau (U.S. 2018/0205703 A1) discloses detecting an attack on an ECU passing through a vehicle bus firewall. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        06/08/2022

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442